JOHN B. ROBBINS, Judge, concurring. I concur with the majority’s resolution of this appeal, but my rationale differs. I agree with the majority that as a general proposition, a landowner owes no duty to warn a professional as to the inherent dangers of that profession. Jackson, supra; D.B. Griffin, supra. As I read appellant’s brief, he concedes that point. But, I | .¡believe that this cause of action was properly dismissed on summary judgment because, even if the hidden quality of the skylights set this apart from the facts in D.B. Griffin, there was no evidence to support the proposition that appellee knew or should have known of this defect. In Gann v. Parker, 315 Ark. 107, 865 S.W.2d 282 (1993), our supreme court upheld a summary judgment rendered in favor of a homeowner in a lawsuit filed by an injured employee of a gas distributorship, acknowledged as a business invitee. Gann was called to inspect the Parker home for gas leaks. While attempting to seal a gas leak discovered in the stove, Gann suffered an electrical shock by coming in contact with an overhead electrical ventilator. The trial court entered summary judgment for the Parkers, and on appeal, the supreme court noted that there was no evidence of any prior incident to indicate that the ventilator was dangerous and Gann admitted that he did not notice anything unusual about the ventilator prior to being shocked. The supreme court held that there was no material question of fact about the Parkers’ lack of negligence in failing to cure the defect or in failing to warn Gann of it. The same can be said in the present appeal. There is no material question of fact about Warehouse’s lack of negligence in failing to cure the defect, argued to be hidden from the professionals. There was likewise no material question of fact about Warehouse’s lack of negligence in failing to warn of an unknown danger. Without some evidence to suggest that Warehouse, which owned the building for approximately two weeks prior to injury, knew or reasonably should have known of this seemingly impossible-to-locate defect, summary [¿judgment was appropriate. Compare Browning v. Browning, 319 Ark. 205, 890 S.W.2d 273 (1995). For these reasons, I concur.